DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 13 and their dependent thereof , the prior of record, specifically  Fischer (US 2019/0094338), Jaeger et al. (US 2015/0234037), and Haghighi et al. (US 2017/0307732) discloses a radar device using a training system, the radar device comprising a first machine learning module to be trained, the training system comprising at least one signal generator, a signal analyzer and at least one controller being connected to both the at least one signal generator and the at least one signal analyzer, with the following steps: causing, by a controller, the at least one signal generator to generate at least one wireless test signal based on an initial set of parameters corresponding to at least one object being located in the field of view of the radar device; receiving the at least one wireless test signal by the radar device; generating a feedback signal by the radar device based on the test signal,; forwarding the feedback signal to the signal analyzer. 
However, none of the prior art cited alone or in combination provides the motivation to teach the feedback signal comprises an identification or classification of the at least one object generated by the first machine learning module and adapting, automatically, the initial set of parameters by the controller based on the feedback signal such that the first machine learning module is automatically trained to correctly identify or classify objects in the field of view of the radar device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648